          Case 6:20-cv-01056-ADA Document 7 Filed 12/10/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 LEDCOMM LLC,
          Plaintiff,

 v.
                                                    Civil Action No. 6:20-cv-01056-ADA
 SIGNIFY NORTH AMERICA CORP.,
 SIGNIFY HOLDING B.V., and
 SIGNIFY N.V.
            Defendants.


                DEFENDANTS’ FIRST UNOPPOSED MOTION
      FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       Defendants Signify North America Corporation, Signify Holding B.V., and Signify N.V.

(collectively, “Signify” or “Defendants”) file this unopposed motion for extension of time to

answer or otherwise respond to Plaintiff LedComm LLC’s (“Plaintiff”) Complaint (ECF No. 1).

       Plaintiff filed its Complaint on November 16, 2020 (ECF No. 1) and requested that a

summons issue as to Signify North America Corp. on November 16, 2020 (ECF No. 4). Plaintiff

served Signify North America Corp. with process on November 23, 2020, making Signify North

America Corp.’s initial deadline to respond December 14, 2020. Plaintiff has not yet served

Signify Holding B.V. or Signify N.V. with process or requested service under the Hague

Convention.

       Plaintiff and Defendants have met and conferred and have agreed that the foreign

corporations Signify Holding B.V. and Signify N.V. will waive service of process in exchange for

a 90-day extension of time for all Defendants to respond to the Complaint, consistent with the

deadline extensions set forth in Fed. R. Civ. P. 12(a)(1)(A)(ii). There is good cause to allow this

extension because this agreed extension will avoid the formalities of service via the Hague


                                                1
            Case 6:20-cv-01056-ADA Document 7 Filed 12/10/20 Page 2 of 3




Convention or of waiving formal service using Forms AO 398 and 399 in order to arrive at the

same answer deadline that would otherwise be in effect if service were waived. Plaintiff and

Defendants have further agreed that Signify North America Corp.’s Answer will be due on that

same date in the interest of efficiency for both the Court and the parties.

       Accordingly, Defendants respectfully request an extension of time up to and including

March 10, 2021, to answer or otherwise respond to Plaintiff’s Complaint. Counsel for Plaintiff

confirmed via email on December 8, 2020 that Plaintiff does not oppose this requested extension

of time.

       Accordingly, Defendants respectfully request that the Court issue the attached proposed

order extending Defendants’ time to answer or otherwise respond to Plaintiff’s complaint to March

10, 2021.

Dated: December 10, 2020                              Respectfully submitted,

                                                      By: /s/ Brady Cox
                                                      Brady Cox (TX Bar No. 24074084)
                                                      ALSTON & BIRD LLP
                                                      2200 Ross Avenue, Suite 2300
                                                      Dallas, Texas 75201
                                                      Phone: (214) 922-3400
                                                      Fax: (214) 922-3899
                                                      brady.cox@alston.com

                                                      Attorney for Defendants




                                                  2
         Case 6:20-cv-01056-ADA Document 7 Filed 12/10/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on

December 10, 2020.

                                                  /s/ Brady Cox
                                                  Brady Cox




                                              3
